—Order, Supreme Court, New York County (Charles Ramos, J.), entered July 16, 1997, which denied plaintiffs motion for summary judgment, and granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff failed to rebut the expert and other evidence offered by defendant bank demonstrating that it acted in a commercially reasonable manner when it accepted for deposit checks payable to “Penny Technologies, Inc.”, and endorsed simply “Penny Technologies”, into the business account of Penny Technologies, under which name plaintiffs former president, James R. Penny, was certified to do business (see, Coulter Elees, v Commercial Bank, 727 F2d 1078 [11th Cir]; Kinstlinger v Manufacturers Trust Co., 280 App Div 729). Plaintiff had no relationship with defendant, a collecting bank, and there was no evidence that defendant had knowledge of any facts outside the instruments that would have placed it on notice of any wrongdoing (see, Kinstlinger v Manufacturers Trust Co., supra). Accordingly, the IAS Court properly dismissed plaintiff’s claim for conversion under UCC 3-419 (1) (c).
Concur — Ellerin, J. P., Nardelli, Williams and Mazzarelli, JJ.